Citation Nr: 1524963	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  06-17 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an effective date prior to December 12, 2002, for the grant of service connection for diabetes mellitus, type II.  

2. Entitlement to an effective date prior to December 12, 2003, for the grant of a 70 percent disability rating for posttraumatic stress disorder (PTSD). 

3. Entitlement to an initial rating in excess of 20 percent for diabetes mellitus. 

4. Entitlement to a rating in excess of 70 percent for PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to November 1969.

This matter is on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.   

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDINGS OF FACT

1.  On December 12, 2003, the RO received the Veteran's claim seeking entitlement to service connection for diabetes mellitus and there is no communications prior to this date reflecting the intent to file a claim but, as it was granted subject to a liberalizing rule, the effective date may be granted up to one year prior to the date of formal claim, and an effective date of December 12, 2002 is for application. 

2.  On December 12, 2003, the RO received the Veteran's claim seeking entitlement to an increased rating for an acquired psychiatric disorder, and it is factually ascertainable that a 70 percent rating should be assigned since December 8, 2003. 

3.  The Veteran's diabetes mellitus has been characterized by the need for insulin and restricted diet; prescribed regulation of activities has not been shown.

4.  The Veteran's psychiatric symptoms have been characterized by depressed mood, anxiety, chronic sleep impairment, difficulty adapting to stressful circumstances, and impaired impulse control.  Total occupational and social impairment have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date prior to December 12, 2002, for the grant of service connection for diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5110(a) (West 2014); 38 C.F.R. §§ 3.1(r), 3.350, 3.351, 3.352, 3.400 (2014).

2.  The criteria for an effective date of December 8, 2003, but no earlier, for the grant of a 70 percent rating for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.157, 3.159, 3.400, 4.130 (2014).

3.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, 4.119, Diagnostic Code (DC) 7913 (2014).

4.  The criteria for a rating in excess of 70 percent for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130 DC 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of letters sent to the Veteran that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  

The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claims.  

VA examinations with respect to the issues on appeal were also obtained.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claims to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Effective Dates

In a March 2004 rating decision, the Veteran was granted service connection for type II diabetes mellitus with a 20 percent disability rating 38 C.F.R. § 4.119, DC 7913, effective December 12, 2002.  In that same decision, his assigned rating for his previously service-connected anxiety psychiatric disorder (currently diagnosed as PTSD) was increased from 10 to 70 percent, effective December 12, 2003.  He has disagreed with the effective date of both of these granted benefits.  


Diabetes Mellitus

In general, the effective date for the grant of service connection based upon an original claim or a claim reopened after final disallowance is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b) (2014).

For effective date purposes, a claim is a formal or informal written communication identifying and requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2014); Norris v. West, 12 Vet. App. 413, 421 (1999).

However, 38 C.F.R. § 3.400(b) is subject to two exceptions.  First, if service connection is granted pursuant to a liberalizing law, the effective date of the award will be the date the liberalizing law is enacted, if the claim is received within one year after the date of enactment.  If the claim is received greater than one year from the date of enactment, benefits may be authorized for a period of up to 1 year prior to the date of administrative determination of entitlement.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114 (2014).  In order to be eligible for a retroactive award, the claimant must show that all eligibility criteria for the benefits existed at the time of the effective date of the law or administrative issue and continuously thereafter.  Id.

The second exception exists for awards based on presumptive service connection established under the Agent Orange Act of 1991.  As is relevant here, type II diabetes mellitus was included as a presumptive Agent Orange disease under 38 C.F.R. § 3.309(e), which was made effective by VA as of May 8, 2001.  See 66 Fed. Reg. 23,166 (May 8, 2001); 69 Fed. Reg. 31,882 (June 8, 2004).  While the effective date of such an award can be made effective no earlier than the date VA issued the regulation authorizing the presumption, Federal Courts have created an exception to the generally applicable rules in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.  See Nehmer v. United States Veterans Admin., 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) (Nehmer I).  These Court decisions, which were later codified in 38 C.F.R. § 3.816, define a "Nehmer class member" to include a veteran who has, or died from, a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i), (b)(2)(i).

The relevant regulation, 38 C.F.R. § 3.816 provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation for a covered herbicide disease.  Specifically:
* If VA grants a claim for service connection for a covered herbicide disease, and a service connection claim for the same disorder was denied in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be (1) the date VA received the claim on which the prior denial was based or (2) the date the disability arose, whichever is later. 
* If VA grants a claim for service connection for a covered herbicide disease, and had not been adjudicated by VA until after May 3, 1989, but before the date the regulation was amended, the effective date of the award will be (1) the date such claim was received by VA or (2) the date the disability arose, whichever is later.
See 38 C.F.R. § 3.816 (2014).

After a review of the relevant evidence, the Board determines that an effective date prior to December 12, 2002, is not warranted.  Specifically, the first explicit claim submitted by the Veteran was not until December 12, 2003.  Despite the fact that he submitted claims prior to this occasion, he has never mentioned this disorder.  Therefore, the formal date of claim for type II diabetes mellitus is December 12, 2003.  

The date of receipt of the claim having been established, the Board has also reviewed whether there is any evidence of intent to file a claim for benefits in the year prior to December 12, 2003.  In this regard, a review of the record fails to show that the RO received a claim or informal written communication indicative of the Veteran's desire to seek service connection for his diabetes mellitus.  Therefore, the proper effective date of his claim should be December 12, 2003.  38 C.F.R. § 3.400 (2014).

Next, the Board considers whether either of the two exceptions to 38 C.F.R. § 3.400 apply.  First, regarding whether the Veteran's effective date should be adjusted based on a liberalizing law under 38 C.F.R. § 3.114, the Board notes that type II diabetes mellitus was added as a disorder that may be presumed related to toxic herbicide exposure, effective May 8, 2001.  See 66 Fed. Reg. 23,166 (May 8, 2001); 69 Fed. Reg. 31,882 (June 8, 2004).  As the evidence of record indicates that the Veteran was first diagnosed with diabetes mellitus in approximately 1992, the March 2004 rating decision granting an effective date of December 12, 2002, was appropriate.  Specifically, although he had diabetes mellitus prior to the date 38 C.F.R. § 3.309(e) was amended, he did not submit a claim for service connection within one year of that date.  Therefore, the earliest date allowable under this exception is one year prior to the date of his claim.  

As for the requirements of 38 C.F.R. § 3.816, this section is inapplicable in this case, despite the fact that diabetes mellitus was eventually added as a toxic herbicide-related disease in 2001.  In this case, the Veteran was never denied service connection for diabetes mellitus.  Rather, his first (and only) claim for diabetes mellitus was granted in March 2004.  Thus, the Veteran has never been prejudiced by being denied service-connection for a claim that would have later been warranted.  Therefore, an effective date prior to December 12, 2002, is not warranted on this basis.

Increase in Rating to 70 percent for an Acquired Psychiatric Disorder

Like claims for service connection, effective dates for claims seeking an increased rating for an already service-connected disability that are based on an original claim, or a claim for increase will be the day of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2014).  However, unlike claims for service connection, the effective date may also be the earliest date as of which it is "factually ascertainable" that an increase in disability had occurred if the claim is received within one year from the date of the increase, based on a review of the entire evidence of record.  38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 12 Vet. App. 442 (1999).

In determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  See Hazan, 10 Vet. App. at 521.

After a review of the relevant evidence, the Board determines that an earlier effective date is warranted, but only to December 8, 2003.  Specifically, evidence of record indicates that the Veteran's formal date of claim was December 12, 2003, and there is no indication in the year prior to that date that he intended to file a claim.  Indeed, there are no communications at all from the Veteran during this timeframe.  Therefore, the formal date of claim for an acquired psychiatric disorder is December 12, 2003.  

The formal date of claim having been established, the evidence of record includes a mental health initial evaluation note from December 8, 2003, where the Veteran reported difficulty sleeping that had gotten worse "a year ago."  Upon examination, he appeared fully oriented, cooperative and well groomed.  His speech was intact, although his mood was depressed.  His insight, memory and mood were also intact.  

The Board may presume that the symptoms that warranted an effective date of December 12, 2003 were the same as those shown four days prior, and an effective date of December 8, 2003, is therefore appropriate.  However, there are no psychiatric evaluations from prior to this date.  Indeed, given that the December 8, 2003, evaluation was an "initial evaluation note," it is unlikely that any prior treatment records exist for the relevant time-frame.  Moreover, while the Veteran mentioned symptoms existing prior to the date of his December 8, 2003, evaluation, his non-specific statements such as "difficulty sleeping" are not substantive enough for the increase in disability to be "factually ascertainable."  Therefore, an effective date of December 8, 2003, but no earlier, is warranted for the 70 percent rating the Veteran receives for his service-connected acquired psychiatric disorder.  

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

On the other hand, in cases where the veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Type II Diabetes Mellitus

The Veteran currently receives a 20 percent rating for his diabetes mellitus under 38 C.F.R. § 4.120, DC 7913 (2014).  Under this diagnostic code, a 20 percent rating is warranted when the evidence shows the need for insulin and restricted diet, or the use of an oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted where the evidence shows the need for insulin, restricted diet, and regulation of activities.  The term "regulation of activities" means that the veteran has been medically advised to avoid strenuous occupation and recreational activities.  Compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating.  38 C.F.R. § 4.119, DC 7913 (2014).  See Camacho v. Nicholson, 21 Vet. App. 360, 366-67 (2007) (Court held that higher evaluations under DC 7913 required regulation of activities as defined in the 100 percent rating criteria).

Based on the evidence of record, a rating in excess of 20 percent is not warranted.  
Specifically, at a VA examination in February 2004, the examiner observed the Veteran had this disorder for approximately 10 years and, although he also has hypertension, this preceded his diabetes mellitus by many years and was not considered a secondary residual.  His diabetes was observed to be in poor control, but he still displayed few overt symptoms.  The Veteran also acknowledged that his diet had been "very poor."  Upon examination, he did not present with any neuropathy, and he was able to walk normally.  Overall, the examiner found no complications from the Veteran's diabetes.  

At a second VA examination in November 2005, the Veteran indicated that he was first diagnosed with diabetes mellitus in 1992, where he complained of dizziness.  However, he has never been hospitalized for this disorder, and there has been no history of ketoacidosis or hypoglycemia.  While he had been placed on a restricted diet due to the difficulty in controlling his blood sugar levels, and the examiner did note that his labile blood sugars have impacted his activities, there was no indication that he had ever been instructed to restrict his activities in order to control his blood sugar levels. 

Finally, at his most recent VA examination in May 2007, the Veteran stated that he was taking medication to control his diabetes.  However, this examiner also stated that the Veteran's diabetes mellitus does not affect his occupation, activities, nor does it affect his daily living.  Given these evaluation reports, the Board concludes that the Veteran's diabetes is not so severe such that an initial rating in excess of 20 percent is warranted.  

Acquired Psychiatric Disorder

The Veteran is currently assigned a 70 percent disability rating for his acquired psychiatric disorder under 38 C.F.R. § 4.130, DC 9411 (addressing PTSD).  In order to be assigned the next-higher 100 percent disability rating for an acquired psychiatric disorder, the evidence must show total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9411 (2014).

Based on the evidence of record, a rating in excess of 70 percent is not warranted.  As an initial matter, the evidence does not indicate the existence of manifestations such as suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control, near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation, speech that is intermittently illogical, obscure, or irrelevant, or neglect of personal appearance and hygiene.

For example, at a mental health evaluation in December 2003, the Veteran stated that he has had difficulty sleeping for a number of years, but it had worsened in the past year.  Upon examination, he appeared alert and attentive, cooperative, and his speech and grooming were within normal standards.  His thought process appeared normal without any unusual thought content, and his memory, judgment and insight were all good.  

Next, at a VA examination in February 2004, the Veteran appeared for his examination "immaculately" dressed, complaining of chest pain that was accompanied by "extreme anxiety" and difficulty breathing about 2 to 3 times per month, which the examiner construed as panic attacks.  He also complained of poor sleep, poor concentration and some obsessive-compulsive traits.  Upon examination, his affect was blunted, but his thought process was linear and goal directed with no evidence of psychosis.  Notably, the Veteran's judgment was considered by the examiner as "severely impaired" due to the Veteran's anxiety, and his memory and concentration were decreasing.  However, he denied any suicidal or homicidal ideation.  

At his next VA examination in November 2005, the Veteran again reported difficulty sleeping with nightmares.  Upon examination, he appeared "polite and cooperative," and was neatly groomed with good hygiene.  His thoughts were goal-directed and organized, and he denied any auditory, visual or tactile hallucinations.  His memory and concentration appeared intact and, in fact, his intellect appeared above average.  While he appeared dysphoric and tearful, he denied any suicidal or homicidal ideation, and his insight and judgment appeared intact.  

At a VA examination in April 2007, the Veteran complained of forgetfulness, but the examiner believed that his remote memory was satisfactory.  His speech was normal and his thought process was "spontaneous and abundant."  Although his thought process could at some time be "rambling," he was able to be goal-directed and relevant when refocused by the examiner.  The Veteran denied any homicidal or suicidal ideation, and there were no delusions apparent.  While his mood and affect were restricted, he appeared alert and responsive.  

At a mental health evaluation in September 2008, the Veteran stated that he felt poor concentration and difficulty focusing, as well as some anger.  However, he again appeared pleasant and engaging with normal speech.  While his affect was constricted, his thoughts were clear and goal directed.  While he was cognitively intact, he did state that he experienced "passing suicidal thoughts."  In view of these clinical evaluations, the Board finds that the Veteran does not exhibit objective symptomatology that would be sufficient to warrant a rating in excess of 70 percent.  Indeed, many of these objective symptoms, such as obsessional rituals which interfere with routine activities, impaired impulse control, near-continuous panic or depression, speech that is intermittently illogical, obscure, or irrelevant, or neglect of personal appearance and hygiene have not been shown at all.

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications which show total occupational and social impairment.  

In this case, however, such total social and occupational impairment has not been shown.  For example, at his mental health evaluation in December 2003, the Veteran indicated that he had been married to his current spouse for 35 years, and describes the relationship as "so-so."  He also stated that he has a good relationship with his three adult children.  He continued to be employed, and gave no indication of trouble in his employment, and that he hunts and plays the guitar.  He largely repeated this at his numerous VA examinations.  At his VA examination in February 2004, he indicated that two of his adult sons had moved back into his house, which has made him irritable and caused him to lose his temper.  However, this level of social functioning is still significantly better than "total social and occupational impairment."  Moreover, he stated that he had hobbies such as painting and playing the guitar, although he was doing them less than he used to.  He also indicated that he keeps a number of veteran friends.  

At his VA examination in November 2005, he stated that he retired from his employment from the Department of Labor, where he had been employed for 32 years.  He stated that he "misses the money," but did not indicate that he retired due to his psychiatric symptoms.  In his free time, he stated that he reads and participates regularly with his local VFW.  At his most recent VA examination in April 2007, he again indicated that he gets along with his siblings and has satisfactory relationships with his children.  Overall, these symptoms are substantially better than what is required for a 100 percent rating, which requires symptomatology so severe that he would not be able to conduct meaningful relationships or functionality at work or socially.  This is clearly not the case.

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  In this case, the Veteran's GAF scores have ranged from 30 to 40 during the relevant period on appeal.  

A GAF score of 31-40 represents "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  On the other hand, a GAF score of 21-30 represents "[b]ehavior is considerably influenced by delusions or hallucinations OR serious impairment in communications or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends)."

In the Board's view, the Veteran's symptoms are considerably less severe than a GAF score even in the range of 31-40, let alone a GAF score less than that.  Specifically, when comparing the symptoms consistent with at GAF score of 31-40, which reflect major impairment and neglect of family, the Veteran has displayed a consistent long-standing relationship with his family and, even though he is retired, he has never indicated that his psychiatric symptoms impacted his employability.  Therefore, a rating in excess of 70 percent is not warranted for the period on appeal.  

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his acquired psychiatric disorder and diabetes mellitus are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his psychiatric disorder and diabetes mellitus according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's psychiatric disorder and diabetes mellitus has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, as both psychiatric disorders and diabetes are rated based on very broad factors, it is impossible to contemplate symptoms that would be outside the schedular rating criteria.  As such, the Veteran's symptoms are not so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on evidence of record, the Board determines that an increased rating for his acquired psychiatric disorder and diabetes mellitus is not warranted for any period on appeal.  As such, the appeal is denied


ORDER

An effective date prior to December 12, 2002, for the grant of service connection for diabetes mellitus, type II, is denied.  

An effective date of December 8, 2003, but no earlier, for the grant of a 70 percent disability rating for an acquired psychiatric disorder, is assigned. 

An initial rating in excess of 20 percent for diabetes mellitus is denied. 

A rating in excess of 70 percent for PTSD is denied. 



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


